                                                               JS-6

 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     BOARD OF TRUSTEES OF THE         )   Case No. 8:19-CV-00584-JLS-FFM
11
     AIRCONDITIONING AND              )
12
     REFRIGERATION INDUSTRY           )
     HEALTH AND WELFARE TRUST         )
13   FUND; BOARD OF TRUSTEES OF       )   JUDGMENT
     THE AIRCONDITIONING AND          )
14   REFRIGERATION INDUSTRY           )
     RETIREMENT TRUST FUND; BOARD     )
15   OF TRUSTEES OF THE               )
     AIRCONDITIONING AND              )
16
     REFRIGERATION INDUSTRY           )
17
     DEFINED CONTRIBUTION             )
     RETIREMENT PLAN,                 )
18                                    )
              Plaintiffs,             )
19                                    )
         v.                           )
20                                    )
     SIDS AIR CONDITIONING, HEATING
21   AND REFRIGERATION, INC.;
     RODNEY ERNIE ARZU; and, DOES 1
22   THROUGH 20,
23            Defendants.
24

25

26

27

28
                                      1
 1         Pursuant to the Court’s Order Granting Plaintiffs’ Application for Default
 2   Judgment (Doc. 33),
 3         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 4   Judgment is entered in favor of Plaintiffs, BOARD OF TRUSTEES OF THE
 5   AIRCONDITIONING AND REFRIGERATION INDUSTRY HEALTH AND
 6   WELFARE        TRUST       FUND,       BOARD        OF     TRUSTEES         OF     THE
 7   AIRCONDITIONING AND REFRIGERATION INDUSTRY RETIREMENT
 8   TRUST FUND, and BOARD OF TRUSTEES OF THE AIRCONDITIONING AND
 9   REFRIGERATION INDUSTRY DEFINED CONTRIBUTION RETIREMENT
10   PLAN (collectively, the “Trust Funds”), and against Defendants SIDS AIR
11   CONDITIONING, HEATING AND REFRIGERATION, INC. and RODNEY
12   ERNIE ARZU, jointly and severally.
13         Monetary damages are awarded as follows:
14            • Unpaid contributions in the sum of $27,808;
15            • Liquidated damages in the sum of $2,780.80;
16            • Interest on unpaid contributions in the sum of $6,599.63;
17            • Audit fees in the sum of $2,382.50;
18            • Attorney’s fees in the sum of $2,974.26;
19            • Post-judgment interest “at a rate equal to the weekly average 1-year
20               constant maturity Treasury yield, as published by the Board of Governors of
21               the Federal Reserve System, for the calendar week preceding the date of the
22               judgment[,]” 28 U.S.C. § 1961(a); and
23

24

25

26

27

28
                                                2
 1     • Court costs in accordance with C.D. Cal. Local Rule 54-3.
 2

 3   IT IS SO ORDERED.
 4

 5
     DATED: November 20, 2019

 6                                     ______________________________

 7                                     JOSEPHINE L. STATON
                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       3
